DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-4 and 6-21 are pending. New claims 20 and 21, and amendments to claims 1, 3, 4, 9, 13, and 17 filed on 10/20/2021 are acknowledged. 

The previous rejection of claims 1-4 and 6-19 under 35 USC 112 (a) for lack of written description are withdrawn in view of amendments of the claims by the applicants.  

Specification 

The disclosure is objected to because of the following informalities. 

On page 16, 2nd paragraph, “The CO2 and water generated at the anode are vented 808 in a gas having concentrations of CO2 and water differing from those of the input gas” should be amended to “At step 808, the CO2 and water generated at the anode are vented in a gas having concentrations of CO2 and water differing from those of the input gas.” 

On page 17, 1st paragraph, “The interior air, with a higher level of CO2 and water, is then vented from the anode chamber to the interior space via the anode chamber outlet 808” 2 and water, is then vented from the anode chamber to the interior space via the anode chamber outlet at step 808.”

Appropriate correction is required. 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 17.  Therefore, the feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “means for controlling fluid flow” and “temperature control unit” in claim 12. Because the claim limitation “means for controlling fluid flow” is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, viz., an HVAC system, one or more pumps and/or blowers, filter(s) and fans, as structure for controlling fluid flow, as described at page 5, lines 18-20, and at page 7, lines 27-29. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-8, 13, 17-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 17, and 21, the meaning of the term “p-block metals” is unclear, because there are multiple definitions in the art. For example, according to Wikipedia, “there are at least five competing proposals for which elements to count as post-transition metals: the three most common contain six, ten and thirteen elements, respectively.” It is unclear which metals are included in the term “p-block metals.”

Regarding claim 13, with respect to the limitation "the first and second electrocatalysts have having controlled crystal strain, degree of oxidation, crystal orientation, or preferred crystallographic faceting,” the specification provides insufficient guidance to ascertain the metes and bounds of the following terms: “degree of oxidation,” “crystal orientation,” and “preferred crystallographic faceting.”. Regarding the term “controlled degree of oxidation,” the specification indicates that the degree of oxidation can vary between a pure metal state and a fully oxidized state which means all possible degrees of oxidation. It is unclear how the term “controlled degree of oxidation” distinguishes the claim. No guidance has been provided for determining the metes and bounds of the term “crystal orientation.” Regarding the term “preferred crystallographic faceting,” the specification indicates preferred crystallographic faceting for some catalysts such as In2O3, Pb, and Sn, there is no guidance for the preferred crystallographic faceting for other catalysts.

Claims 2-4 and 6-8 are rejected, because they also depend from the rejected claim 1. Claims 18 and 19 are rejected, because they also depend from the rejected claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), international patent application publication no. WO 2012/118065 (hereinafter called Umeda), and the Wikipedia page on “Metals close to the border between metals and nonmetals.”

As to claim 1, Littau155 discloses in Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030).

Littau155 further discloses in Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber) (see paragraph 0040); and an oxidation catalyst layer 47 in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species to form carbon dioxide and water. Littau155 further discloses that the reduction catalyst layer 47 is formed of platinum (see paragraph 0035). According to Wikipedia page on 

Littau155 further teaches that an ionic liquid fills the intra-chamber space and its support pores in order to prevent transport of gas (see Littau155 paragraph 40), thus teaching that the membrane is substantially impermeable to gas.

It was known in the art that a platinum catalyst is suitable for reduction of water to hydrogen (for example, Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas). Similarly, it was known in the art that a platinum catalyst is suitable for oxidation of hydroxyl ions to water (for example, Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water). Thus the prior art of record teaches that the platinum catalyst taught by Littau155 would be capable of also reducing water to hydroxyl ions and also oxidizing the hydroxyl ions back to water. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the system taught by Littau155 by routine 

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

As to claims 2 and 3, Littau155 teaches claim 1, and Littau155 additionally teaches that the membrane is an ionic liquid, which is a non-aqueous electrolyte, including many listed as in claim 3, such as those including 1-butyl-1-methylpyrrolidinium, amides, 1-ethyl-3-methylimidazolium, sulfonates, acetates, and others (see Littau155 paragraphs 17, 19, and 20). 

As to claim 8, Littau155 teaches claim 1 and additionally teaches that the device configuration is capable of outputting to a controlled environment. Further, it is noted that the first and the second environments are not positively recited, thus indicating that the first and the second environments are not required to be part of the device. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2009/0159456 (hereinafter called Littau456), and US patent no. 5,648,046 (hereinafter called Weibel), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), international patent application publication no. WO 2012/118065 (hereinafter called Umeda), and the Wikipedia page on “Metals close to the border between metals and nonmetals.”

Littau155 does not disclose that the device comprises at least one component or additive with biocidal properties, wherein the biocide component or additive is located in the membrane and comprises at least one of an ionic liquid with antimicrobial properties, an ionic liquid with a quaternary ammonium compound, and an electrolyte comprising at least one of a sodium azide additive, a potassium azide additive, a peroxide additive compound, a hypochlorite additive compound, and a perchlorite additive compound.

Littau456 teaches exemplary anion-exchange materials for use in the membrane including those comprising quaternary ammonium groups which are biocidal components (see Littau456 paragraph 24). 

Weibel teaches a method and system for disinfecting air in ventilation ducts, using a non-poisonous and substantially non-volatile disinfectant, wherein the disinfectant used according to one embodiment of this invention is a quaternary ammonium compound (see Abstract; and column 2, lines 37-41). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by having the ion-transporting membrane comprise quaternary ammonium groups which are biocidal components as taught by Littau456. The person with ordinary skill in the art would have been motivated to make this modification, because Weibel teaches that quaternary ammonium compounds are non-poisonous and substantially non-volatile .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), as shown for claim 1 above, and further in view of in view of international patent application publication no. WO 2015178019 (hereinafter called Ono), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), international patent application publication no. WO 2012/118065 (hereinafter called Umeda), and the Wikipedia page on “Metals close to the border between metals and nonmetals.”

Littau155 does not disclose that the first and second heterogeneous electrocatalysts have one or both of a unimodal particle size distribution and a particle size distribution with full width at half maximum below 10000 of a center of the particle size distribution.

Ono shows in Fig. 11 that the particle size distribution of gold catalyst particles in an evaluation sample has a unimodal particle size distribution (see Fig. 11).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by having a unimodal particle size distribution for the catalyst particles as taught by Ono. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 


Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of US pre-grant patent publication no. 2018/0219240 (hereinafter called Gyenge), and as evidenced by US pre-grant patent publication no. 2018/0216243 (hereinafter called Kudo), and US pre-grant patent publication no. 2012/0228147 (hereinafter called Sivasankar).

Regarding claims 1 and 4, Littau155 discloses in Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030).

Littau155 further discloses in Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber) (see paragraph 0040); and an oxidation catalyst layer 47 in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species to form carbon dioxide and water. Littau155 further discloses that the reduction catalyst layer 47 is formed of platinum (see paragraph 0035). Littau155 further teaches that an ionic liquid fills the intra-chamber space and its support pores in order to prevent transport of gas 

Littau155 further teaches that CO2 reduces at the cathode to form a carbon-containing ion C, the carbon-containing ion travels across the ion-conducting membrane and oxidizes back to form CO2 at the anode. Littau155 further teaches that the carbon-containing ion C is typically carbonate or bicarbonate ion, but teaches that other carbon-containing ions may also be formed (see paragraph 0029).

Gyenge teaches a redox flow battery comprising a negative electrode, a positive electrode, and an ion conducting separator, wherein the negative electrode comprises a carbon dioxide based redox couple and a bi-functional catalyst selected to reduce carbon dioxide to a carbonaceous derivative in an energy storage cycle and to oxidize the carbonaceous derivative to carbon dioxide in an energy generation cycle (see paragraph 0004). Gyenge further teaches that use of cathodes comprising indium, tin, and lead (all p-block metals) leads to reduction of carbon dioxide to produce formate (see paragraph 0018). Gyenge further teaches that examples of catalysts with bi-functional activity for formate production and formate oxidation include palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium (see paragraph 0020). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by substituting the platinum catalyst taught by Littau155 with a catalyst comprising indium, tin, and/or lead (all p-block metals) as taught by Gyenge. The person with ordinary skill in the art would have been motivated to make this modification, because Littau155 suggests use of carbon-containing ions other than carbonate or bicarbonate ions (see paragraph 0029), and 2 reduction to form formate and formate oxidation to form CO2 (see paragraph 0020). Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Kudo provides evidence that tin oxide and indium oxide electrodes are capable of electrochemically oxidizing hydroxide ions to water (see paragraph 0024).

Sivasankar shows in Fig. 3 a chart of an approximated reactivity for hydrogen ions, carbon dioxide, and water species at the surface of a cathode at different pH levels. Sivasankar teaches that when an indium electrode is used, then at most pH levels, reduction of water to hydroxide species occurs concurrently with reduction of CO2 (see Fig. 3 and paragraph 0026).

Thus the prior art of record teaches that the bifunctional catalyst taught by Gyenge for reduction of CO2 to formate would also concurrently reduce water to hydroxyl ions and the same catalyst used for oxidation of formate to CO2 would also concurrently r oxidize the hydroxyl ions back to water. 

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

As to claims 2 and 3, Littau155 teaches claim 1, and Littau155 additionally teaches that the membrane is an ionic liquid, which is a non-aqueous electrolyte, including many listed as in claim 3, such as those including 1-butyl-1-methylpyrrolidinium, amides, 1-ethyl-3-methylimidazolium, sulfonates, acetates, and others (see Littau155 paragraphs 17, 19, and 20). 

As to claim 8, the problem of controlling carbon dioxide concentration in a building (reads on a controlled environment) using an HVAC system so as to reduce the adverse effects of high carbon dioxide concentrations on human health was a recognized problem in the art. Therefore, It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by integrating the device in an HVAC system for a controlled environment. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(F)).	

Further, it is noted that the first and the second environments are not positively recited, thus indicating that the first and the second environments are not required to be part of the device. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of US pre-grant patent publication no. 2018/0219240 (hereinafter called Gyenge), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2009/0159456 (hereinafter called Littau456), and US patent no. 5,648,046 (hereinafter called Weibel), and as evidenced by US pre-grant patent publication no. 2018/0216243 (hereinafter called Kudo), and US pre-grant patent publication no. 2012/0228147 (hereinafter called Sivasankar).

Littau155 in view of Gyenge does not disclose that the device comprises at least one component or additive with biocidal properties, wherein the biocide component or additive is located in the membrane and comprises at least one of an ionic liquid with antimicrobial properties, an ionic liquid with a quaternary ammonium compound, and an electrolyte comprising at least one of a sodium azide additive, a potassium azide additive, a peroxide additive compound, a hypochlorite additive compound, and a perchlorite additive compound.

Littau456 teaches exemplary anion-exchange materials for use in the membrane including those comprising quaternary ammonium groups which are biocidal components (see Littau456 paragraph 24). 

Weibel teaches a method and system for disinfecting air in ventilation ducts, using a non-poisonous and substantially non-volatile disinfectant, wherein the disinfectant used according to one embodiment of this invention is a quaternary ammonium compound (see Abstract; and column 2, lines 37-41). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 in view of Gyenge by having the ion-transporting membrane comprise quaternary ammonium groups which are biocidal components as taught by Littau456. The person with ordinary skill in the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of US pre-grant patent publication no. 2018/0219240 (hereinafter called Gyenge), as shown for claim 1 above, and further in view of in view of international patent application publication no. WO 2015178019 (hereinafter called Ono), and as evidenced by US pre-grant patent publication no. 2018/0216243 (hereinafter called Kudo), and US pre-grant patent publication no. 2012/0228147 (hereinafter called Sivasankar).

Littau155 in view of Gyenge does not disclose that the first and second heterogeneous electrocatalysts have one or both of a unimodal particle size distribution and a particle size distribution with full width at half maximum below 10000 of a center of the particle size distribution.

Ono shows in Fig. 11 that the particle size distribution of gold catalyst particles in an evaluation sample has a unimodal particle size distribution (see Fig. 11).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 in view of Gyenge by having a unimodal particle size distribution for the catalyst particles as taught by Ono. The selection of a known material based on its suitability for its intended use supported . 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of international patent application publication no. WO 2015178019 (hereinafter called Ono), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), international patent application publication no. WO 2012/118065 (hereinafter called Umeda).

Regarding claim 9, Littau155 discloses in Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030).

Littau155 further discloses in Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber) (see paragraph 0040); and an oxidation catalyst layer 47 in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species 

It was known in the art that a platinum catalyst is suitable for reduction of water to hydrogen (for example, Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas). Similarly, it was known in the art that a platinum catalyst is suitable for oxidation of hydroxyl ions to water (for example, Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water). Thus the prior art of record teaches that the platinum catalyst taught by Littau155 would be capable of also reducing water to hydroxyl ions and also oxidizing the hydroxyl ions back to water. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the system taught by Littau155 by routine experimentation so as to reduce both carbon dioxide and water in the cathode chamber to ionic carrier species like carbonate and hydroxyl ions, transport the ionic carrier species across the membrane, and oxidize the ionic carrier species like carbonate and hydroxyl ions to carbon dioxide and water in the anode chamber.

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the 

Littau155 does not disclose that the first and second electrocatalysts having one or both of a unimodal particle size distribution and a particle size distribution with full width at half maximum below 10000 of a center of the particle size distribution.

Ono shows in Fig. 11 that the particle size distribution of gold catalyst particles in an evaluation sample has a unimodal particle size distribution (see Fig. 11).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by having a unimodal particle size distribution for the catalyst particles as taught by Ono. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 10 and 11, the problem of controlling carbon dioxide concentration in a building (reads on a controlled environment) using an HVAC system so as to reduce the adverse effects of high carbon dioxide concentrations on human health was a recognized problem in the art. Therefore, It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by configuring the device in an HVAC system for a controlled environment. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art is a rationale that may support a conclusion of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(F)).

Further, it is noted that the first and the second environments are not positively recited, thus indicating that the first and the second environments are not required to be part of the device. 

As to claim 12, Littau155 further teaches flow controllers (80 and 81) which control fluid flow through the device (see Littau155 paragraph 32). Littau155 also teaches control of temperature and pressure of gases as they move throughout the device (see Littau155 paragraph 43). 

As to claim 13, Littau155 further teaches that the catalyst can be prepared as a layer having a particular sufficient quantity and thickness, which suggests the layer having controlled size (see Littau155 paragraph 42). 

As to claim 14, Littau155 additionally teaches that the membrane is an ionic liquid, which is a non-aqueous electrolyte (see Littau155 paragraphs 17, 19, and 20). 

As to claim 15, Littau155 additionally teaches that the membrane has exemplary thickness of 400 microns (see Littau155 paragraph 44).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of international patent application publication no. WO 2015178019 (hereinafter called Ono), as shown for claim 9 above, and further in view of  US pre-grant patent publication no. 2009/0159456 (hereinafter called Littau456), and US patent no. 5,648,046 (hereinafter called Weibel), and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), and international patent application publication no. WO 2012/118065 (hereinafter called Umeda).”

Littau155 in view of Ono does not disclose that the device comprises at least one component or additive with biocidal properties, wherein the biocide component or additive is located in the membrane and comprises at least one of an ionic liquid with antimicrobial properties, an ionic liquid with a quaternary ammonium compound, and an electrolyte comprising at least one of a sodium azide additive, a potassium azide additive, a peroxide additive compound, a hypochlorite additive compound, and a perchlorite additive compound.

Littau456 teaches exemplary anion-exchange materials for use in the membrane including those comprising quaternary ammonium groups which are biocidal components (see Littau456 paragraph 24). 

Weibel teaches a method and system for disinfecting air in ventilation ducts, using a non-poisonous and substantially non-volatile disinfectant, wherein the disinfectant used according to one embodiment of this invention is a quaternary ammonium compound (see Abstract; and column 2, lines 37-41). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 in view of Ono by having the ion-transporting membrane comprise quaternary ammonium groups which are biocidal components as taught by Littau456. The person with ordinary skill in the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of international patent application publication no. WO 2015178019 (hereinafter called Ono), as shown for claim 9 above, and as evidenced by international patent application publication no. WO 2016/122741 (hereinafter called Tour), international patent application publication no. WO 2012/118065 (hereinafter called Umeda), and the Wikipedia page on “Metals close to the border between metals and nonmetals.”

As mentioned above, Littau155 discloses that the reduction catalyst layer 47 is formed of platinum (see paragraph 0035). According to Wikipedia page on “Metals close to the border between metals and nonmetals,” there are at least five competing proposals for which elements to count as post-transition metals (see attached image). All proposals include gallium, indium, tin, thallium, lead, and bismuth. However, Scott and Kanda in their 1962 book “The Nature of Atoms and Molecules: A General Chemistry” include platinum as a post-transition metal (see the notes below the periodic table shown in the Wikipedia page on “Metals close to the border between metals and nonmetals”). Taking this definition of “p-block metals,” as per the principle of broadest reasonable claim interpretation recommended by the MPEP, platinum is included in the group of “p-block metals.”


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of US pre-grant patent publication no. 2018/0219240 (hereinafter called Gyenge), and international patent application publication no. WO 2015178019 (hereinafter called Ono), and as evidenced by US pre-grant patent publication no. 2018/0216243 (hereinafter called Kudo), and US pre-grant patent publication no. 2012/0228147 (hereinafter called Sivasankar).

Littau155 discloses in Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030).

Littau155 further discloses in Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber) (see paragraph 0040); and an oxidation catalyst layer 47 in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species to form carbon dioxide and water. Littau155 further discloses that the reduction catalyst layer 47 is formed of platinum (see paragraph 0035). Littau155 further teaches that an ionic 

Gyenge teaches a redox flow battery comprising a negative electrode, a positive electrode, and an ion conducting separator, wherein the negative electrode comprises a carbon dioxide based redox couple and a bi-functional catalyst selected to reduce carbon dioxide to a carbonaceous derivative in an energy storage cycle and to oxidize the carbonaceous derivative to carbon dioxide in an energy generation cycle (see paragraph 0004). Gyenge further teaches that use of cathodes comprising indium, tin, and lead (all p-block metals) leads to reduction of carbon dioxide to produce formate (see paragraph 0018). Gyenge further teaches that examples of catalysts with bi-functional activity for formate production and formate oxidation include palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium (see paragraph 0020). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by substituting the platinum catalyst taught by Littau155 with a catalyst comprising indium, tin, and/or lead (all p-block metals) as taught by Gyenge. The person with ordinary skill in the art would have been motivated to make this modification, because Littau155 suggests use of carbon-containing ions other than carbonate or bicarbonate ions (see paragraph 0029), and Gyenge teaches that bi-functional catalysts like palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium have bi-functional activity for CO2 reduction to form formate and formate oxidation to form CO2 (see paragraph 0020). Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. 

Kudo provides evidence that tin oxide and indium oxide electrodes are capable of electrochemically oxidizing hydroxide ions to water (see paragraph 0024).

Sivasankar shows in Fig. 3 a chart of an approximated reactivity for hydrogen ions, carbon dioxide, and water species at the surface of a cathode at different pH levels. Sivasankar teaches that when an indium electrode is used, then at most pH levels, reduction of water to hydroxide species occurs concurrently with reduction of CO2 (see Fig. 3 and paragraph 0026).

Thus the prior art of record teaches that the bifunctional catalyst taught by Gyenge for reduction of CO2 to formate would also concurrently reduce water to hydroxyl ions and the same catalyst used for oxidation of formate to CO2 would also concurrently r oxidize the hydroxyl ions back to water. 

Littau155 in view of Gyenge does not disclose that the first and second electrocatalysts having one or both of a unimodal particle size distribution and a particle size distribution with full width at half maximum below 10000 of a center of the particle size distribution.

Ono shows in Fig. 11 that the particle size distribution of gold catalyst particles in an evaluation sample has a unimodal particle size distribution (see Fig. 11).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 in view of . 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of international patent application publication no. WO 2017/005067 (hereinafter called Guibo), international patent application publication no. WO 2016/122741 (hereinafter called Tour), and international patent application publication no. WO 2012/118065 (hereinafter called Umeda), and as evidenced by the Wikipedia page on “Metals close to the border between metals and nonmetals.”

Regarding claim 17, Littau155 discloses a method for controlling carbon dioxide concentrations in a controlled environment, comprising: providing in the embodiment of Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030), and an energy source 68 electrically connected with the reduction catalyst layer and the oxidation catalyst layer (see Fig. 4 and paragraph 0030). Littau155 further discloses the step of electrochemically reducing carbon dioxide to ionic carrier species in the cathode chamber 28 (reads on a first electrode chamber) (see Fig. 4 and paragraph 0030); 

Littau155 further discloses in the embodiment of Fig. 6 an electrochemical device 77 comprising a reduction catalyst layer 47 (for example, platinum) in the cathode chamber (reads on first electrode chamber) which reduces carbon dioxide to carbon-containing ions (reads on ionic carrier species) (see Fig. 6 and paragraphs 0035 and 0037); an ion-transporting membrane 48 positioned between the anode chamber (reads on a second electrode chamber) and cathode chamber (reads on a first electrode chamber), the membrane 48 comprising ionic liquids (considered to be carrier species) (see paragraph 0040); and an oxidation catalyst layer 47 (for example, platinum) in anode chamber (reads on the second electrode chamber) which oxidizes the ionic carrier species to form carbon dioxide and water. Littau155 further discloses that the reduction catalyst layer 47 and the oxidation catalyst layer 47 are formed of platinum (see paragraph 0035). According to Wikipedia page on “Metals close to the border between metals and nonmetals,” there are at least five competing proposals for which elements to count as post-transition metals (see attached image). All proposals include gallium, indium, tin, thallium, lead, and bismuth. However, Scott and Kanda in their 1962 book “The Nature of Atoms and Molecules: A General Chemistry” include platinum as a post-transition metal (see the notes below the periodic table shown in the Wikipedia page on “Metals close to the border between metals and nonmetals”). Taking this definition of “p-block metals,” as per the principle of broadest reasonable claim interpretation recommended by the MPEP, platinum is included in the group of “p-block metals.”



Littau155 does not disclose controlling water concentrations in a controlled environment, comprising feeding an input fluid comprising water to the cathode chamber, the reduction catalyst layer in the cathode chamber being configured to reduce water in the input fluid to form ionic carrier species; and the oxidation catalyst layer in the anode chamber being configured to oxidize the ionic carrier species to form water.

Guibo teaches an air purification apparatus with a dehumidification function (see Abstract), and further teaches that because of the problem of outdoor air pollution, people are less and less open for window ventilation, resulting in the problem of indoor air circulation and indoor humidity (see Background Technique section on page 3, 3rd paragraph).

Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas.

Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Littau155 by using the platinum reduction catalyst in the cathode chamber taught by Littau155 to also reduce water to an ionic carrier species like hydroxyl ions as taught by Tour, and also using the platinum rd paragraph). There would have been reasonable examine of success because Tour teaches in paragraph 0043 that platinum is the most active catalyst for the hydrogen evolution reaction which reduces water to hydroxyl ions and hydrogen gas, and Umeda teaches in the “Anode” section on page 10, 3rd paragraph, that a platinum catalyst is suitable for oxidation of hydroxyl ions to water.

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

As to claims 18 and 19, Littau155 teaches claim 17 and Littau155 additionally teaches output gas from each of the outlets with an adjustable and controlled relative humidity which necessarily varies with partial pressure or carbon dioxide in the outlets as well, which are variable based on the operators desired values of the products, which may also be used for other applications (see Littau155 paragraphs 32 and 43). The prior art thus differs from the claims only through a difference of concentration of the species, which generally do not support patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality of the claimed concentration range (see MPEP 2144.05(II)(A)).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2009/0233155 (hereinafter called Littau155), in view of US pre-grant patent publication no. 2018/0219240 (hereinafter called Gyenge), and international patent application publication no. WO 2017/005067 (hereinafter called Guibo), and as evidenced by US pre-grant patent publication no. 2018/0216243 (hereinafter called Kudo), and US pre-grant patent publication no. 2012/0228147 (hereinafter called Sivasankar).

Regarding claim 17, Littau155 discloses a method for controlling carbon dioxide concentrations in a controlled environment, comprising: providing in the embodiment of Fig. 4 an electrochemical device 25, comprising: a cathode chamber 28 (reads on a first electrode chamber) including an inlet 38 which receives an input fluid/gas from a first environment comprising first concentrations of carbon dioxide and water and an outlet 64 configured to deliver a first output fluid comprising second concentrations of carbon dioxide and water (see Fig. 4 and paragraph 0030); and an anode chamber 66 (reads on a second electrode chamber) with an outlet 66 configured to deliver a second output fluid comprising third concentrations of carbon dioxide and water to a second environment (see Fig. 4 and paragraph 0030), and an energy source 68 electrically connected with the reduction catalyst layer and the oxidation catalyst layer (see Fig. 4 and paragraph 0030). Littau155 further discloses the step of electrochemically reducing carbon dioxide to ionic carrier species in the cathode chamber 28 (reads on a first electrode chamber) (see Fig. 4 and paragraph 0030); electrochemically oxidizing the ionic carrier species to carbon dioxide in anode chamber 66 (reads on a second electrode chamber) (see Fig. 4 and paragraph 0030); and directing one of the first output fluid and the second output fluid into the controlled environment (see Fig. 4 and paragraph 0030).



Littau155 further discloses ionically transporting the ionic carrier species through the membrane 48. Littau155 further teaches that an ionic liquid fills the intra-chamber space and its support pores in order to prevent transport of gas (see paragraph 0040), thus teaching that the membrane is substantially impermeable to gas.

Gyenge teaches a redox flow battery comprising a negative electrode, a positive electrode, and an ion conducting separator, wherein the negative electrode comprises a carbon dioxide based redox couple and a bi-functional catalyst selected to reduce carbon dioxide to a carbonaceous derivative in an energy storage cycle and to oxidize the carbonaceous derivative to carbon dioxide in an energy generation cycle (see paragraph 0004). Gyenge further teaches that use of cathodes comprising indium, tin, and lead (all p-block metals) leads to reduction of carbon dioxide to produce formate (see paragraph 0018). Gyenge further teaches that examples of catalysts with bi-functional activity for formate production 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Littau155 by substituting the platinum catalyst taught by Littau155 with a catalyst comprising indium, tin, and/or lead (all p-block metals) as taught by Gyenge. The person with ordinary skill in the art would have been motivated to make this modification, because Littau155 suggests use of carbon-containing ions other than carbonate or bicarbonate ions (see paragraph 0029), and Gyenge teaches that bi-functional catalysts like palladium-tin, palladium-tin-indium, palladium-lead-tin, palladium-lead-tin-indium have bi-functional activity for CO2 reduction to form formate and formate oxidation to form CO2 (see paragraph 0020). Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Kudo provides evidence that tin oxide and indium oxide electrodes are capable of electrochemically oxidizing hydroxide ions to water (see paragraph 0024).

Sivasankar shows in Fig. 3 a chart of an approximated reactivity for hydrogen ions, carbon dioxide, and water species at the surface of a cathode at different pH levels. Sivasankar teaches that when an indium electrode is used, then at most pH levels, reduction of water to hydroxide species occurs concurrently with reduction of CO2 (see Fig. 3 and paragraph 0026).

2 to formate would also concurrently reduce water to hydroxyl ions and the same catalyst used for oxidation of formate to CO2 would also concurrently r oxidize the hydroxyl ions back to water. 

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

Littau155 in view of Gyenge does not disclose controlling water concentrations in a controlled environment, comprising feeding an input fluid comprising water to the cathode chamber, the reduction catalyst layer in the cathode chamber being configured to reduce water in the input fluid to form ionic carrier species; and the oxidation catalyst layer in the anode chamber being configured to oxidize the ionic carrier species to form water.

Guibo teaches an air purification apparatus with a dehumidification function (see Abstract), and further teaches that because of the problem of outdoor air pollution, people are less and less open for window ventilation, resulting in the problem of indoor air circulation and indoor humidity (see Background Technique section on page 3, 3rd paragraph).

Since at least part of the carbon dioxide and water supplied to the cathode chamber gets reduced in the first chamber, the concentrations of carbon dioxide and water exiting the cathode chamber would be expected to be lower than the concentrations of carbon dioxide and water entering the cathode chamber.

.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8, 10, 12, 14, 18, 20, and 23-25 of copending Application No. 15/880,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims limit a broader scope of the invention of the reference applicant’s claims which thus read on the instant claims.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments 

Applicant’s arguments with respect to the rejections of claims 1, 9, and 17 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795